DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 8-11, and 16-18 are objected under 37 CFR 1.75  as being a substantial duplicate of claims 4-7, and 13-15, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. Applicant is advised that should claim 4-7 be found allowable, claim 8-11 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation " the same exhaust-gas flow length " in line 3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,674,283 to Ishida et al (Ishida) in view of US 2006/0021336 to Kokubo et al (Kokubo).

Regarding claim 1, Ishida discloses an air injection system for an engine, the air injection system comprising: 
an air injection nozzle (15, fig. 1; col. 3, lines 44-63) provided on the cylinder head or the exhaust manifold; 
a valve (13, fig. 1]; col. 3, lines 44-63) configured to control air supplied to the air injection nozzle; and 
a controller (16, fig. 1) configured to control the valve to inject air through the air injection nozzle when an exhaust-gas temperature reaches a predetermined combustion temperature in an initial start stage of the engine (engine warm up stage; col. 3, lines 34-36, col. 4, lines 24-26)).
However, Ishida does not explicitly disclose which Kokubo discloses:
an exhaust flange (200, fig. 1; [6], [8], [9], [20]-[21]) formed in a cylinder head integrated with an exhaust manifold, wherein the exhaust manifold is coupled to the exhaust flange ([21]); 
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the exhaust flange of Kokubo with the device of Ishida so that it can be formed easily ([7], Kokubo).

Regarding claim 2, Ishida combined with Kokubo discloses the air injection system of claim 1, wherein the air injection nozzle comprises a plurality of air injection nozzles (15, fig. 1; Ishida) so that when a plurality of exhaust ports is opened in the exhaust flange, the plurality of air injection nozzles can inject air into passages connected to each of the plurality of exhaust ports.

Regarding claim 3, Ishida combined with Kokubo discloses the air injection system of claim 2, wherein the plurality of air injection nozzles is configured to inject the air from an exhaust valve of each combustion chamber to a location corresponding to the same exhaust-gas flow length (fig. 1; Ishida)

Regarding claims 4, Ishida combined with Kokubo discloses the air injection system of claim 1, wherein the controller (16, fig. 1; Ishida) is configured to calculate the exhaust-gas temperature in the initial start stage of the engine from a temperature model including an engine rpm, an intake-air amount, ignition timing, an air-fuel ratio, an engine coolant temperature, or an ambient temperature (using manifold temperature sensor 5, fig. 1; [col. 3, lines 34-36, 60-63; Ishida).

Regarding claim 5, Ishida combined with Kokubo discloses the air injection system of claim 4, wherein the temperature model used by the controller is configured to calculate the exhaust-gas temperature at a location where the air injection nozzle is provided (using manifold temperature sensor 5, fig. 1; [col. 3, lines 34-36, 60-63; Ishida).

Regarding claim 6, Ishida combined with Kokubo discloses the air injection system of claim 4, wherein the controller is configured to determine a combustion temperature that is a temperature at which fuel components in exhaust gas may be burned by air injected from the air injection nozzle, depending on a displacement volume of the engine and the air-fuel ratio (internal pressure corresponds to the displacement volume and air-fuel ratio is sensed by air fuel ratio sensor 6 and the determination is made whether to inject secondary air when the exhaust gas at a temperature where the residual fuel will be burned; Col. 5, lines 13-47; Ishida).

Regarding claim 7, Ishida combined with Kokubo discloses the air injection system of claim 6, wherein the controller is configured to set a waiting time (col. 5, lines 13-15; Ishida) at which the exhaust-gas temperature calculated from the temperature model is expected to be equal to or greater than the combustion temperature, and when the waiting time has elapsed after the engine is started, the controller is configured to determine that the exhaust-gas temperature in the initial start stage of the engine has reached the combustion temperature.

Regarding claim 8, Ishida combined with Kokubo discloses the air injection system of claim 1, , wherein the controller (16, fig. 1; Ishida) is configured to calculate the exhaust-gas temperature in the initial start stage of the engine from a temperature model including an engine rpm, an intake-air amount, ignition timing, an air-fuel ratio, an engine coolant temperature, or an ambient temperature (using manifold temperature sensor 5, fig. 1; [col. 3, lines 34-36, 60-63; Ishida).

Regarding claim 9, Ishida combined with Kokubo discloses the air injection system of claim 8, wherein the temperature model used by the controller is configured to calculate the exhaust-gas temperature at a location where the air injection nozzle is provided (using manifold temperature sensor 5, fig. 1; [col. 3, lines 34-36, 60-63; Ishida).

Regarding claim 10, Ishida combined with Kokubo discloses the air injection system of claim 8, wherein the controller is configured to determine a combustion temperature that is a temperature at which fuel components in exhaust gas may be burned by air injected from the air injection nozzle, depending on a displacement volume of the engine and the air-fuel ratio (internal pressure corresponds to the displacement volume and air-fuel ratio is sensed by air fuel ratio sensor 6 and the determination is made whether to inject secondary air when the exhaust gas at a temperature where the residual fuel will be burned; Col. 5, lines 13-47; Ishida).

Regarding claim 11, Ishida combined with Kokubo discloses the air injection system of claim 10, wherein the controller is configured to set a waiting time (col. 5, lines 13-15; Ishida) at which the exhaust-gas temperature calculated from the temperature model is expected to be equal to or greater than the combustion temperature, and when the waiting time has elapsed after the engine is started, the controller is configured to determine that the exhaust-gas temperature in the initial start stage of the engine has reached the combustion temperature.

Regarding claim 12, Ishida discloses a method of controlling an air injection system for an engine, the air injection system comprising a valve (13, fig. 1; col. 3, lines 44-63) to control air supplied to an air injection nozzle (15, fig. 1; col. 3, lines 44-63) provided in an exhaust manifold or in a cylinder head, and a controller to control the valve, the method comprising: 
calculating an exhaust-gas temperature (using sensor 5, fig. 1; col. 3, lines 63-63) in an initial start stage of the engine and a predetermined combustion temperature when the engine is started (engine warm up stage; col. 4, lines 24-26); 
determining that the exhaust-gas temperature is equal to or greater than the combustion temperature (col. 5, lines 13-15); and 
controlling the valve to inject air through the air injection nozzle when the exhaust-gas temperature is equal to or greater than the combustion temperature (col. 5, lines 13-15).
However, Ishida does not explicitly disclose which Kokubo discloses:
an exhaust flange (200, fig. 1; [6], [8], [9], [20]-[21]) formed in a cylinder head integrated with an exhaust manifold, wherein the exhaust manifold is coupled to the exhaust flange ([21]); 
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the exhaust flange of Kokubo with the device/method of Ishida so that it can be formed easily ([7], Kokubo).

Regarding claim 13, Ishida combined with Kokubo discloses the method of claim 12, further comprising calculating the exhaust-gas temperature in the initial start stage of the engine at a location where the air injection nozzle is provided using a temperature model including an engine rpm, an intake-air amount, ignition timing, an air-fuel ratio (6, fig. 1; Ishida), an engine coolant temperature, or an ambient temperature (using manifold temperature sensor 5, fig. 1; [col. 3, lines 34-36, 60-63; Ishida).

Regarding claim 14, Ishida combined with Kokubo discloses the method of claim 13, further comprising determining the combustion temperature depending on a displacement volume of the engine and the air-fuel ratio (internal pressure corresponds to the displacement volume and air-fuel ratio is sensed by air fuel ratio sensor 6 and the determination is made whether to inject secondary air when the exhaust gas at a temperature where the residual fuel will be burned; Col. 5, lines 13-47; Ishida).

Regarding claim 15, Ishida combined with Kokubo discloses the method of claim 14, further comprising: 
setting a waiting time at which the exhaust-gas temperature calculated from the temperature model is expected to be equal to or greater than the combustion temperature (col. 5, lines 13-15; waiting time is until the threshold temperature is reached; Ishida); 
when the waiting time has elapsed after the engine is started, determining that the exhaust-gas temperature in the initial start stage of the engine is equal to or greater than the combustion temperature (col. 5, lines 13-15; Ishida); and 
after determining that the exhaust-gas temperature in the initial start stage of the engine is equal to or greater than the combustion temperature, injecting the air through the air injection nozzle (col. 5, lines 13-28; Ishida).

Regarding claim 16, Ishida combined with Kokubo discloses the method of claim 12, further comprising calculating the exhaust-gas temperature in the initial start stage of the engine at a location where the air injection nozzle is provided (at exhaust manifold using temperature sensor; Ishida) using a temperature model including an engine rpm, an intake-air amount, ignition timing, an air-fuel ratio, an engine coolant temperature, and an ambient temperature (using manifold temperature sensor 5, fig. 1; [col. 3, lines 34-36, 60-63; Ishida)

Regarding claim 17, Ishida combined with Kokubo discloses the method of claim 16, further comprising determining the combustion temperature depending on a displacement volume of the engine and the air-fuel ratio (internal pressure corresponds to the displacement volume and air-fuel ratio is sensed by air fuel ratio sensor 6 and the determination is made whether to inject secondary air when the exhaust gas at a temperature where the residual fuel will be burned; Col. 5, lines 13-47; Ishida).

Regarding claim 18, Ishida combined with Kokubo discloses the method of claim 17, further comprising: setting a waiting time at which the exhaust-gas temperature calculated from the temperature model is expected to be equal to or greater than the combustion temperature (col. 5, lines 13-15; waiting time is until the threshold temperature is reached; Ishida); 
when the waiting time has elapsed after the engine is started, determining that the exhaust-gas temperature in the initial start stage of the engine is equal to or greater than the combustion temperature (col. 5, lines 13-15; Ishida); and 
after determining that the exhaust-gas temperature in the initial start stage of the engine is equal to or greater than the combustion temperature, injecting the air through the air injection nozzle (col. 5, lines 13-28; Ishida).

Regarding claim 19, Ishida discloses a method comprising: 
providing at least one air injection nozzle (15, fig. 1; col. 3, lines 44-63) on the cylinder head or the exhaust manifold; 
controlling air supplied to the air injection nozzle through a valve (13, fig. 1; col. 3, lines 44-63); and 
controlling the valve and injecting the air through the air injection nozzle when an exhaust-gas temperature reaches a predetermined combustion temperature in an initial start (engine warm up stage; col. 4, lines 24-26) stage of an engine (col. 5, lines 13-15).
However, Ishida does not explicitly disclose which Kokubo discloses:
an exhaust flange (200, fig. 1; [6], [8], [9], [20]-[21]) formed in a cylinder head integrated with an exhaust manifold, wherein the exhaust manifold is coupled to the exhaust flange ([21]); 
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the exhaust flange of Kokubo with the device/method of Ishida so that it can be formed easily ([7], Kokubo).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0303241 to Akisada et al.
US 11,193,411 to Paukner et al.
Both references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746  

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746